354 S.W.3d 257 (2011)
STATE of Missouri, Respondent,
v.
Montrell MOORE, Appellant.
No. ED 95497.
Missouri Court of Appeals, Eastern District, Division Five.
December 13, 2011.
Scott Thompson, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Timothy A. Blackwell, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, C.J., GLENN A. NORTON, J. and MICHAEL D. BURTON, Sp. J.

ORDER
PER CURIAM.
Montrell Moore appeals the judgment entered upon a jury verdict convicting him of second-degree murder, abuse of a child resulting in death, endangering the welfare of a child in the first degree, possession of a controlled substance, possession of marijuana under 35 grams, and possession of drug paraphernalia. We find that the trial court did not err failing to strike venireperson Raymond for cause and in admitting autopsy photographs of the victim. We also find that the allegedly erroneous admission of testimony relating to Moore's prior bad acts did not result in prejudice. Finally, we find that the trial court did not abuse its discretion in denying Moore's motion for a new trial.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).